Clark, ,T.
The case on appeal, was agreed upon by the Solicitor and the counsel for the defendant. Such being the *665case; there is no ground for action by the Judge, State v. Cameron, 121 N. C., 572, Tbe Code, sec. 1234; nor for a certiorari to correct the case by the Judge’s notes of the evidence on file; nor to permit the Judge to' correct the case. If, in the interest of justice, this can be allowed in any case , (which is possible) it would be an exceptional one-, and upon ■specific allegations which have not been made in the present instance. It was the Solicitor himself who assented to the settlement of this case, and not the assistant counsel for the prosecution, which last it was held, in State v. Cameron, supra, was not authorized to agree upon the settlement of a ease on appeal.
Taking, as we must, therefore, the agreed case upon appeal as a correct statement of what transpired on the trial, it appears that this was an indictment of a tenant for removing an outhouse after the expiration of the tenancy; it is agreed in the case that there was no evidence of tenancy, and that the Judge refused so to charge, though requested. There must be a
New trial.